1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                               ***

6     STEVEN KINFORD,                                  Case No. 3:12-cv-00489-MMD-CLB

7                                      Petitioner,                   ORDER
             v.
8
      BRIAN E. WILLIAMS, et al.,
9
                                   Respondents.
10

11          Good cause appearing, Respondents’ Motion for Enlargement of Time (ECF

12   No. 97) is granted. Respondents have until April 10, 2020, to file a reply in support of the

13   Motion to Dismiss (ECF No. 92).

14          DATED THIS 12th day of March 2020.

15

16
                                               MIRANDA M. DU
17                                             CHIEF UNITED STATES DISTRICT JUDGE
18
19

20

21

22

23

24

25

26

27

28
